Exhibit 10.1
VOTING AGREEMENT
     Each of the undersigned directors of Monroe Bancorp (“Monroe”) hereby
agrees in his or her individual capacity as a shareholder to vote his or her
shares of Monroe Common Stock that are registered in his or her personal name
(and agrees to use his or her reasonable efforts to cause all additional shares
of Monroe Common Stock owned jointly by him or her with any other person or by
his or her spouse or over which he or she has voting influence or control to be
voted) in favor of the Agreement and Plan of Merger by and between Old National
Bancorp and Monroe, dated October 5, 2010 (the “Agreement”). In addition, each
of the undersigned directors hereby agrees not to make any transfers of shares
of Monroe with the purpose of avoiding his or her agreements set forth in the
preceding sentence and agrees to cause any transferee of such shares to abide by
the terms of this Voting Agreement. Each of the undersigned is entering into
this Voting Agreement solely in his or her capacity as an individual shareholder
and, notwithstanding anything to the contrary in this Voting Agreement, nothing
in this Voting Agreement is intended or shall be construed to require any of the
undersigned, in his or her capacity as a director of Monroe, to act or fail to
act in accordance with his or her fiduciary duties in such director capacity.
Furthermore, none of the undersigned makes any agreement or understanding herein
in his or her capacity as a director of Monroe. Notwithstanding any contrary
provision herein, this Voting Agreement shall be effective from the date hereof
and shall terminate and be of no further force and effect upon the earliest of
(a) the consummation of the Merger (as defined in the Agreement); (b) the
termination of the Agreement in accordance with its terms; or (c) the taking of
such action whereby a majority of Monroe’s Board of Directors, in accordance
with the terms and conditions of Section 5.06 of the Agreement, withdraws its
favorable recommendation of the Agreement to its shareholders. This Voting
Agreement may be executed in any number of counterparts, each of which shall be
an original, but such counterparts shall together constitute one and the same
instrument.
     Dated this 5th day of October, 2010.

       
/s/ Bradford J. Bomba, Jr.
  /s/ Steven R. Crider  
 
     
Bradford J. Bomba, Jr., M.D.
  Steven R. Crider  
 
     
/s/ Mark D. Bradford
  /s/ Joyce Claflin Harrell  
 
     
Mark D. Bradford
  Joyce Claflin Harrell  
 
     
/s/ James D. Bremner
  /s/ Paul W. Mobley  
 
     
James D. Bremner
  Paul W. Mobley  
 
     
/s/ James G. Burkhart
  /s/ Charles R. Royal, Jr.  
 
     
James G. Burkhart
  Charles R. Royal, Jr.  

